Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 1 of 10 PageID #: 120




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION
                              CASE NO.: 1:21-CV-02076-JPH-DLP

                                           Electronically Filed
  RUBY GOODMAN                                                                       PLAINTIFF

  v.

  JACOB MASSOTH, in his individual                                               DEFENDANTS
  and official capacity as an Officer of the Muncie Police
  Department; the MUNCIE POLICE DEPARTMENT;
  and the CITY OF MUNCIE, INDIANA


             ANSWER OF DEFENDANTS, JACOB MASSOTH, MUNCIE POLICE
                  DEPARTMENT, AND CITY OF MUNCIE, INDIANA


        Come the Defendants, Jacob Massoth, in his individual and official capacity as an officer

 of the Muncie Police Department; the Muncie Police Department; and the City of Muncie, Indiana

 Defendants (collectively, "Defendants"), by and through counsel, and for their Answer to

 Plaintiff’s Complaint state as follows:

        1.      Defendants lack knowledge or information sufficient to form a belief as to the

 allegations contained in Paragraph 1 of Plaintiff’s Complaint and therefore deny them.

        2.      With regard to the allegations contained in Paragraph 2 of Plaintiff’s Complaint,

 Defendants admit so much of the allegations contained in Paragraph 2 of the Complaint that

 Defendant, Jacob Massoth, is a sworn officer and employee of the Muncie Police Department,

 acting in the course and scope of his employment at the time of the Plaintiff’s arrest on July 1,

 2019. The remaining allegations contained in Paragraph 2 of the Complaint are such that no

 responsive pleading is permitted or required, and they are therefore deemed denied or avoided.

        3.      Defendants admit the allegations contained in Paragraph 3 of Plaintiff’s Complaint.


                            Defendants’ Answer to Plaintiff’s Complaint - 1
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 2 of 10 PageID #: 121




        4.      Defendants admit the allegations contained in Paragraph 4 of Plaintiff’s Complaint.

        5.      Defendants lack knowledge or information sufficient to form a belief as to the

 allegations contained in Paragraph 5 of Plaintiff’s Complaint and therefore deny them.

        6.      With regard to the allegations contained in Paragraph 6 of Plaintiff’s Complaint,

 Defendants admit that Plaintiff is 67 years old, but Defendants lack knowledge or information

 sufficient to form a belief as to the remaining allegations contained in Paragraph 6 of Plaintiff’s

 Complaint and therefore deny them.

        7.      With regard to the allegations contained in Paragraph 7 of Plaintiff’s Complaint,

 Defendants lack knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 7 which pertain to any information given to Delaware County EMS.

 Defendants admit that they were notified that a man was unconscious at 700 West Memorial Drive

 and in need of assistance and that Officer Massoth responded to that call. All other allegations

 contained in Paragraph 7 of Plaintiff’s Complaint are denied.

        8.      Defendants admit the allegations contained in Paragraph 8 of Plaintiff’s Complaint.

        9.      With regard to the allegations contained in Paragraph 9 of Plaintiff’s Complaint,

 Defendants admit Massoth was a responding offer and administered CPR and Narcan to Lois

 Goodman Jr. All other allegations contained in Paragraph 9 of Plaintiff’s Complaint are denied.

        10.     With regard to the allegations contained in Paragraph 10 of Plaintiff’s Complaint,

 Defendants admit the allegations Louis Goodman Jr. was transported to IU-Ball Memorial

 Hospital. Defendants lack knowledge or information sufficient to form a belief as to the allegations

 remaining allegations contained in Paragraph 10 and therefore deny them.

        11.     With regard to the allegations contained in Paragraph 11, of Plaintiff’s Complaint,

 Defendants deny that Officer Massoth “verbally harassed Plaintiff” and “called Plaintiff many



                            Defendants’ Answer to Plaintiff’s Complaint - 2
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 3 of 10 PageID #: 122




 derogatory names.” Defendants admit that Plaintiff was questioned at the hospital. Defendants

 deny all other allegations that might be contained in Paragraph 11 of Plaintiff’s Complaint.

        12.     With regard to the allegations contained in Paragraph 12 of Plaintiff’s Complaint,

 Defendants affirmatively state that Plaintiff was arrested for maintaining a common nuisance-

 drugs, obstruction of justice, resisting law enforcement, and battery on a law enforcement officer.

 Defendants lack knowledge or information sufficient to form a belief as to the allegations

 remaining allegations contained in Paragraph 12 and therefore deny them.

        13.     Defendants deny the allegations contained in Paragraph 13 of Plaintiff’s Complaint.

        14.     Defendants admit the allegations contained in Paragraph 14 of Plaintiff’s

 Complaint.

        15.     Defendants deny the allegations contained in Paragraph 15 of Plaintiff’s Complaint.

        16.     Defendants deny the allegations contained in Paragraph 16 of Plaintiff’s Complaint.

        17.     Defendants deny the allegations contained in Paragraph 17 of Plaintiff’s Complaint.

        18.     Defendants deny the allegations contained in Paragraph 18 of Plaintiff’s Complaint.

        19.     Defendants deny the allegations contained in Paragraph 19 of Plaintiff’s Complaint.

        20.     Defendants admit the allegations contained in Paragraph 20 of Plaintiff’s

 Complaint.

        21.     Defendants lack knowledge or information sufficient to form a belief as to the

 allegations contained in Paragraph 21 of the Complaint and therefore deny them. Defendants

 specifically deny all allegations contained in Plaintiff’s Notice of Tort Claim and deny that she is

 entitled to any damages for any allegations made in the Notice of Tort Claim or her Complaint.




                            Defendants’ Answer to Plaintiff’s Complaint - 3
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 4 of 10 PageID #: 123




        22.     There are no allegations against any Defendant in Paragraph 22 of Plaintiff’s

 Complaint. To the extent a more specific response is required, Defendants reallege and reiterate

 all prior defenses.

        23.     Defendants deny the allegations contained in Paragraph 23 of Plaintiff’s Complaint.

        24.     Defendants deny the allegations contained in Paragraph 24 of Plaintiff’s Complaint.

        25.     There are no allegations against any Defendant in Paragraph 25 of Plaintiff’s

 Complaint. To the extent a more specific response is required, Defendants reallege and reiterate

 all prior defenses

        26.     Defendants deny the allegations contained in Paragraph 26 of Plaintiff’s Complaint.

        27.     Defendants deny the allegations contained in Paragraph 27 of Plaintiff’s Complaint.

        28.     Defendants deny the allegations contained in Paragraph 28 of Plaintiff’s Complaint.

        29.     The remaining allegations in Plaintiff’s Complaint set forth a prayer for relief to

 which no response is required. To the extent these allegations may be construed against

 Defendants, they are denied.

        30.     Defendants deny any and all allegations in Plaintiff’s Complaint not specifically

 admitted in this Answer.

                                  AFFIRMATIVE DEFENSES
        1.      Plaintiff’s Complaint fails to state a claim or cause of action against Defendants

 upon which relief can be granted and should, therefore, be dismissed.

        2.      Plaintiff’s Complaint is barred by the applicable statute of limitations.

        3.      The Complaint fails to state the elements of a claim under 42. U.S.C. § 1983.

        4.      There is no private right of action under the Indiana Constitution.

        5.      The Plaintiff failed to mitigate her alleged damages, and aggravated same by her

 own actions or inaction which bars, in whole or in part, her claims for damages.

                            Defendants’ Answer to Plaintiff’s Complaint - 4
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 5 of 10 PageID #: 124




         6.      Plaintiff’s claims are barred by qualified immunity as the Defendant Officer was

 performing a discretionary function and “his conduct did not violate clearly established statutory

 or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,

 457 U.S. 800, 818 (1982). Plaintiff’s claims may also be barred by sovereign immunity, absolute

 immunity, common law immunity, official immunity, immunity under the Indiana Tort Claims

 Act, and any other applicable immunities available to Defendants.

         7.      The Plaintiff’s state law claims, if any, are barred by I.C. § 34-13-3-3 and I.C. § 34-

 13-3-5, inclusive.

         8.      Plaintiff’s claims fail as a matter of law under Monell v. Dep't of Soc. Servs., 436

 U.S. 658 (1977) because the Complaint does not allege, and Plaintiff cannot establish a policy or

 custom of City of Muncie that was the moving force behind the alleged violation.

         9.      At all times complained of, Defendant Massoth acted in good faith and in

 conformity with all applicable standards, laws, and regulations pertaining to his alleged conduct

 and with an objective, reasonable belief that his actions were lawful.

         10.     At all times complained of, Defendant Massoth acted in his official capacity in the

 course and scope of employment and therefore, acted under privilege to engage in said conduct.

         11.     The damages alleged by Plaintiff, if any, were caused and brought by the actions of

 an individual who Defendants had no control of or responsibility for, and Defendants are without

 fault and plead and rely upon same as a complete bar to the Plaintiff’s claims.

         12.     Defendants are not responsible or liable for the acts or omissions of persons or

 entities, including, but not limited to, the Plaintiff, and other individuals or entities not a party to

 this action.




                             Defendants’ Answer to Plaintiff’s Complaint - 5
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 6 of 10 PageID #: 125




           13.   The damages alleged by Plaintiff were caused at least in part by Plaintiff’s own

 actions and negligence; Defendants plead and rely upon said comparative negligence as a partial

 or complete bar, as applicable, to the Plaintiff’s claims.

           14.   The damages alleged by Plaintiff were caused by the Plaintiff’s own actions and

 negligence, and Defendants are without fault; Defendants plead and rely upon said contributory

 negligence as a complete bar to the Plaintiff’s claims.

           15.   The alleged acts or omissions of Defendants were not the proximate cause or an

 essential factor in causing the Plaintiff’s alleged damages, the existence of which is specifically

 denied.

           16.   The alleged acts or omissions of Defendants were not the active or primary cause

 of the Plaintiff’s alleged damages, the existence of which is specifically denied.

           17.   The damages alleged by the Plaintiff were caused or brought about by an

 intervening superseding event of which Defendants had no control over or responsibility for, and

 Defendants are without fault and plead and rely upon same as a complete bar to Plaintiff’s cause

 of action.

           18.   Defendants state that probable cause for the Plaintiff’s arrest existed.

           19.   Plaintiff’s claim for punitive damages should be dismissed as being in violation of

 the United States Constitution, including but not limited to the Fifth and Eighth Amendments, as

 applied to the States through the Fourteenth Amendment of the United States Constitution.

           20.   Defendants state that the Heck doctrine bars the Plaintiff’s claims.

           21.   Because investigation of the allegations contained in Plaintiff’s Complaint is not

 complete at this time, Defendants may have defenses which are not presently known. Therefore,

 in order to preserve any such defenses, these Defendants herein incorporates by reference all of



                             Defendants’ Answer to Plaintiff’s Complaint - 6
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 7 of 10 PageID #: 126




 those appropriate defenses set forth in Rules 8 and 12 of the Federal Rules of Civil Procedure.

 Moreover, these Defendants reserve all rights pursuant to Rule 15 of the Federal Rules of Civil

 Procedure to subsequently amend this pleading in order to clarify, if necessary, the applicability

 of any such defense or to add any other defenses (affirmative or otherwise) pertinent to this action

        22.      Defendants state that the conduct of Defendants does not justify or support an award

 of punitive damages under applicable law. Any recovery of punitive damages by the Plaintiff is

 unconstitutional in that the system for the imposition and review of punitive damage awards

 violates Defendants' rights under the Constitution of the United States of America, including

 without limitation, Defendants' rights to both substantive and procedural due process under the

 due process clause of the Fourteenth Amendment to the Constitution.

        23.      Defendants state that the Plaintiff’s claim for punitive damages should be dismissed

 because any punitive damage award, without bifurcating the trial and trying the punitive damage

 issues if and only if liability was found on the merits, would violate Defendants’ due process rights

 as guaranteed by the Fourteenth Amendment of the United States Constitution.

        24.      Defendants state that the Plaintiff’s claim for punitive damages should be dismissed

 because a punitive damage award which is not subject to a predetermined limit on the amount of

 punitive damages that a jury may impose would violate Defendants' due process rights as

 guaranteed by the Constitution.

        25.      Defendants state that the Plaintiff’s claim for punitive damages should be dismissed

 because a jury, under federal law:

              a. Is not provided with sufficient standards of clarity for determining the

                 appropriateness and amount of a punitive damages award;




                            Defendants’ Answer to Plaintiff’s Complaint - 7
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 8 of 10 PageID #: 127




              b. Is not adequately instructed on the limits of punitive damages imposed by the

                 applicable principals of deterrence and punishment;

              c. Is not expressly prohibited from awarding punitive damages, or determining the

                 amount of a punitive damage award, in whole or in part, on the basis of invidious

                 discriminatory characteristics including the residence and wealth of the

                 Defendants;

              d. Is permitted to award punitive damages under a vague and arbitrary standard that

                 does not sufficiently define the conduct or mental state that makes punitive

                 damages permissible; and

              e. Is not subject to trial court and appellate judicial review for reasonableness and

                 furtherance of legitimate purposes on the basis of an objective standard.

        26.      For the foregoing reasons, a punitive damage award would violate Defendants' due

 process and equal protection rights as guaranteed under the Fourteenth Amendment to the United

 States Constitution.

        27.      Defendants state that the Plaintiff’s claim for punitive damages is not permitted

 without proof of each and every element beyond a reasonable doubt and, as such, violates

 Defendants’ due process rights as guaranteed by the Fourteenth Amendment of the United States

 Constitution.

        28.      Defendants state that the Plaintiff’s claim for punitive damages should be dismissed

 because any award of punitive damages without the same protections accorded to all criminal

 defendants, including but not limited to, protection against unreasonable searches and seizures,

 double jeopardy, self-incrimination, the right to confront adverse witnesses, speedy trial and the




                             Defendants’ Answer to Plaintiff’s Complaint - 8
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 9 of 10 PageID #: 128




 effective assistance of counsel, would violate Defendants’ rights under the United States

 Constitution.

        29.      Plaintiff’s claim for punitive damages for “official capacity” claims fails as a matter

 of law pursuant City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981).

        30.      Defendants reserve the right to assert any and all additional affirmative defenses,

 cross-claims, counterclaims, or First Amended Third-Party Complaints as the evidence may

 warrant in this matter.

        WHEREFORE, Defendants, Jacob Massoth, in his individual and official capacity as an

 Officer of the Muncie Police Department; the Muncie Police Department; and City of Muncie,

 Indiana demand judgment that the Plaintiff’s Complaint be dismissed; and that the

 Plaintiff recovers nothing thereby; further, these Defendants demand judgment for their costs

 herein expended, and any and all other proper relief to which they may be entitled, including

 attorneys’ fees and a TRIAL BY JURY.

                                                FREEMAN MATHIS & GARY, LLP
                                                s/Tia J. Combs
                                                Casey C. Stansbury
                                                Tia J. Combs
                                                Danayia Hudson
                                                2525 Harrodsburg Road, Suite 500
                                                Lexington, KY 40504
                                                cstansbury@fmglaw.com
                                                tcombs@fmglaw.com
                                                dhudson@fmglaw.com
                                                Counsel for Defendants




                             Defendants’ Answer to Plaintiff’s Complaint - 9
Case 1:21-cv-02076-JPH-DLP Document 10 Filed 08/25/21 Page 10 of 10 PageID #: 129




                                 CERTIFICATE OF SERVICE
         This is to certify that the foregoing has been served, via the ECF system, on this the 25th

  day of August 2021, upon the following:

  Edward Krause, III
  Cohen Garelick & Glazier
  8888 Keystone Crossing Blvd. Ste. 800
  Indianapolis, IN 46240
  ekrause@cgglawfirm.com
  Counsel for Plaintiff,
  Ruby Goodman




                                               s/Tia J. Combs
                                               Counsel for Defendants




                           Defendants’ Answer to Plaintiff’s Complaint - 10
